Citation Nr: 0910877	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an apportionment of the Veteran's disability 
compensation benefits from the Department of Veterans Affairs 
(VA) on behalf of a minor daughter.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to 
September 1977.  

The appellant is the Veteran's former spouse who brought this 
claim on behalf of the Veteran's then-minor child.  In this 
regard, the record indicates that the appeal was perfected 
prior to the child reaching the age of majority, but that she 
has since turned 18 years old.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision by the VA Regional 
Office (RO) in Phoenix, Arizona.  In that decision, the RO 
denied an apportionment of the Veteran's VA benefits to the 
Veteran's child.  The appellant perfected an appeal of the 
denial of an apportionment to the then-minor child. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and Veteran if further action is required.


REMAND

The appellant is seeking an apportionment for a daughter of 
the Veteran in the custody of the appellant.  As noted above, 
the child was under 18 years of age at the time the appeal 
was perfected but has recently reached the age of majority.  

Review of the record reveals that the Veteran is in receipt 
of a 100 percent rating, and is under in-patient care.  A 
fiduciary has been appointed for the Veteran and VA has 
determined that the Veteran is not competent to handle the 
disbursement of funds.  

The only evidence of file documenting the Veteran's expenses 
is a June 2006 Field Exam Report.  This report indicates that 
the Veteran's expenses exceeded his benefits received from VA 
compensation and additional benefits from the Social Security 
Administration (SSA).  Among the expenses listed is a $1,200 
mortgage payment.  In this regard, VA regulations provide, in 
pertinent part, that Veteran's benefits will not be 
apportioned where the total benefit payable to the disabled 
person does not permit payment of a reasonable amount to any 
appointee.  See 38 C.F.R. § 3.458(a).  

In the appellant's September 2007 VA Form 9 (substantive 
appeal), she wrote that the Veteran's home and car had been 
sold.  If the home has been sold, this would change the 
Veteran's financial expenditures.  As the only financial 
information is several years old and there is indication that 
there has been changes in the Veteran's financial 
expenditures, the Board finds that a remand is necessary in 
order to attempt to obtain additional information regarding 
the Veteran's finances.  In this regard, the Board is 
cognizant that neither the Veteran nor his fiduciary has 
previously provided such information.  Under the 
circumstances of this appeal, however, the Board finds that 
another attempt is warranted.

The appellant submitted a VA Form 21-0788, Information 
Regarding Apportionment of Beneficiary's Award that was 
received in November 2006.  She indicated all income and 
expenses under the first column, "Veteran or Surviving 
Spouse," instead of the appropriate columns for herself, 
"custodian," and the daughter, "person apportionment is 
claimed for."  The appellant has indicated that she was 
unable to afford the minor daughter's medical expenses and 
treatment.  Review of the financial information she provided, 
however, indicates that income exceeds expenditures by more 
than $700.  The Board is cognizant that this information is 
also several years old.  Therefore, upon remand, the RO/AMC 
should attempt to obtain updated and more complete financial 
information.  

Upon remand, the AMC/RO should be mindful to follow contested 
claim procedures.  See 38 C.F.R. § 19.100-19.102, 20.500-
20.504, and 20.713.  In this regard, it does not appear that 
the Veteran was provided with notice of the content of the 
appellant's VA Form 9 (substantive appeal) in compliance with 
38 C.F.R. § 19.102.  Therefore, upon remand, the Veteran must 
be notified of her arguments submitted in the September 2007 
VA Form 9 and given opportunity to respond prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all contested claims procedures have 
been followed.  Specifically, the Veteran 
must be notified of the content of the 
appellant's September 2007 Substantive 
Appeal, and given the opportunity to 
respond thereto. 

2.  Request an updated financial status 
report from both parties.  The appellant 
and Veteran should be informed to provide 
all information regarding finances that 
each is able to provide.  Both the 
appellant and Veteran should be informed 
of the importance of providing accurate 
information regarding income and expenses 
for the period under appeal.

3.  Thereafter, the claim on appeal 
should be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  If the issue 
remains denied, the appellant and the 
Veteran (and the Veteran's 
representative) should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant and Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

